DETAILED ACTION
The office action is in response to original application filed on 12-29-21. Claims 21-40 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21, 24-25, 27-31, 34-35 and 37-38 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2012/0181871 to Johansen et al. (“Johansen”).
Regarding claim 21, Johansen discloses an uninterruptible power supply, comprising: (figs. 1 and 5) a first input configured to receive input power (145); a backup input (fig. 5, DC Bus) configured to receive backup power from a backup power source (fig. 1, 125); an output (UPS output to Load) configured to provide output power to a load (load 310) derived from at least one of the input power or the backup power (figs. 1 and 5); a bypass switch (bypass switch 140) having a first connection coupled to the first input and a second connection coupled to the output  (figs. 1 and 5); and a controller (controller 120) coupled to the bypass switch and configured to: determine a voltage difference (between # 519 and # 507) across the bypass switch; compare, based on the voltage difference across the bypass switch (para; 0044, lines 6-7, dependent on the difference between the bypass voltage 519 and the inverter output voltage 507), a first harmonic content (harmonic current compensator 527 and paras; 0046-0047) of a first voltage (at # 519) at the first connection of the bypass switch with a second harmonic (harmonic current compensator 527 and paras; 0046-0047) content of a second voltage (at sensed output voltage 507) at the second connection of the bypass switch; and output an indication of a failure (para; 0043, lines 19-21, In the event of a bypass mode failure, the controller 120 operates the inverter 130 to lower its output impedance and provide voltage at the output 150) of the bypass switch based on the comparing of the first harmonic content and the second harmonic content (paras; 0046-0047).
Regarding claim 24, Johansen discloses the controller is further configured to: determine a plurality of voltage differences (paras; 0040-0042) across the bypass switch; and determine a plurality of comparisons (comparator 537), each comparison being performed between a harmonic content at the first connection of the bypass switch and a harmonic content at the second connection (para; 0046, lines 6-7, control loop for all uneven harmonics (e.g., H3, H5, etc.) from the third to the thirteenth harmonic) of the bypass switch for each voltage difference of the plurality of voltage differences (between # 519 and # 507).
Regarding claim 25, Johansen discloses the controller is
further configured to identify the failure of the bypass switch based on the plurality of comparisons (para; 0048).
Regarding claim 27, Johansen discloses the bypass switch includes at least one silicon-controlled rectifier (305A and 305B).
Regarding claim 28, Johansen discloses the bypass switch includes a first silicon-controlled rectifier and a second silicon-controlled rectifier coupled antiparallel to the first silicon-controlled rectifier (bypass switch 140 includes semiconductor controlled rectifiers (SCR's) 305A and 305B arranged in an anti-parallel configuration).
Regarding claim 29, Johansen discloses outputting the indication of the failure of the bypass switch includes outputting an indication of a failure of one of the first silicon-controlled rectifier (para; 0030, lines 15-17, controller 120 determines that the output power of the rectifier 110 is outside a tolerance range, for example during a black out or brown out condition) or the second silicon-controlled rectifier.
Regarding claim 30, Johansen discloses an inverter coupled to the first input, the backup input, and the output, wherein the controller is further configured to control the inverter and the bypass switch to change a mode of operation responsive to identifying the failure of the bypass switch (fig. 5 and para; 0043-0044).
Regarding claim 31, Johansen discloses a non-transitory computer-readable medium storing thereon sequences of computer-executable instructions for controlling (para; 0059, lines 8-10, program storage medium includes non-transitory and non-volatile memory, tape, a system memory, and a computer hard drive) a power device (fig. 5) including a bypass switch (bypass switch 140) having an input connection and an output connection, the sequences of computer-executable instructions including instructions that instruct at least one processor (para; 0066, lines 8-11, controller 120 can include combinations of hardware, software, and firmware, as well as application specific integrated circuits, programmable logic devices, and processors) to: determine a voltage difference across the bypass switch (between # 519 and # 507); compare, based on the voltage difference across the bypass switch, a first harmonic (harmonic current compensator 527 and para; 0047) content of a first voltage (at # 519) at the input connection of the bypass switch with a second harmonic content (harmonic current compensator 527 and paras; 0046-0047) of a second voltage (at sensed output voltage 507) at the output connection of the bypass switch; and output an indication of a failure (para; 0043, lines 19-21, In the event of a bypass mode failure, the controller 120 operates the inverter 130 to lower its output impedance and provide voltage at the output 150) of the bypass switch based on the comparing of the first harmonic content and the second harmonic content (para; 0042, lines 5-7, harmonic current compensator 527 to remove harmonic distortions from the input current of the UPS 100).
Regarding claim 34, Johansen discloses the instructions further instruct the at least one processor to: determine a plurality of voltage differences across the bypass switch; and determine a plurality of comparisons, each comparison being performed between a harmonic content at the input connection of the bypass switch and a harmonic content at the output connection of the bypass switch for each voltage difference of the plurality of voltage differences (paras; 0040-0042).
Regarding claim 35, Johansen discloses the instructions further instruct the at least one processor to identify the failure of the bypass switch based on the plurality of comparisons (para; 0042, lines 7-10, comparator 541 determines a differential between the inverter DC bus voltage 523 and a DC reference voltage V REF received as input from a DC reference voltage generator 543).
Regarding claim 37, Johansen discloses the bypass switch includes a first switch and a second switch coupled antiparallel (bypass switch 140 includes semiconductor controlled rectifiers (SCR's) 305A and 305B arranged in an anti-parallel configuration) to the first switch (fig. 5, 140), and wherein outputting the indication of the failure of the bypass switch includes outputting an indication of a failure of one of the first switch or the second switch (para; 0036, lines 4-5, upon bypass mode failure, which can occur in a conventional system).
Regarding claim 38, Johansen discloses a first input (fig. 5, 145) configured to receive input power; a backup input (fig. 5, DC Bus) configured to receive backup power from a backup power source (fig. 1, 125); an output (UPS output to Load) configured to provide output power to a load (load 310) derived from at least one of the input power or the backup power; a bypass switch (140) having a first connection coupled to the first input and a second connection coupled to the output (figs. 1 and 5); and a controller (120) coupled to the bypass switch and configured to: determine a voltage difference across the bypass switch (between # 519 and # 507); compare, based on the voltage difference across the bypass switch, a first harmonic content of a first voltage (at # 519) at the first connection of the bypass switch with a second harmonic (harmonic current compensator 527 and paras; 0046-0047) content of a second voltage (at sensed output voltage 507) at the second connection of the bypass switch; and output an indication of a failure of the bypass switch (para; 0043, lines 19-21, In the event of a bypass mode failure, the controller 120 operates the inverter 130 to lower its output impedance and provide voltage at the output 150) based on the comparing of the first harmonic content and the second harmonic content (paras; 0046-0047).
Allowable Subject Matter
Claims 22-23, 26, 32-33, 36 and 39-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 22, Johansen does not disclose a value derived from the comparing of the first harmonic content and the second harmonic exceeds a threshold.
Regarding claim 26, Johansen does not discloses identify the failure of the bypass switch based on a sum of the plurality of comparisons.
Regarding claim 32, Johansen does not disclose a value derived from the comparing of the first harmonic content and the second harmonic exceeds a threshold.
Regarding claim 36, Johansen does not discloses identify the failure of the bypass switch based on a sum of the plurality of comparisons.
Regarding claim 39, Johansen does not disclose a value derived from the comparing of the first harmonic content and the second harmonic exceeds a threshold.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. US 2008/0252144 Al- An uninterruptible power supply and method for controlling same are disclosed. The controlling method includes the steps of bypassing the first AC power to the output terminal via the bypass loop and the switch and converting a second AC power having a voltage, phase and frequency substantially equal to that of the first AC power by an inverter when the first AC power is normal; and switching the second AC power to the output terminal via the switch when the phase or frequency of the first AC power is changed so as to generate a difference value between the first AC power and the second AC power and the difference value is larger than a predetermined difference value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/          Examiner, Art Unit 2836